DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 February 2020 has been considered by the examiner.  The non-patent literature cited has not been considered because the relevance of the one paragraph English “Abstract Translation” to the invention is not clear.  

Specification
The specification as amended 31 October 2019 has been accepted. 
The disclosure is objected to because of the following informalities:  
In [0008], replace "-" with ---in---.
In [0009], insert ---an--- before "electric propulsor".
In [0010], insert ---the--- before "perpendicularity".
In [0011], change "is mirroring" to ---mirrors---.  Insert ---the--- before "left-hand rule". 
Insert ---The--- before "[d]irection".  Insert ---to--- before "this row".
In [0012], change "creation of" to ---creating a---.

In [0020], insert ---the--- before "left-hand rule". 
In [0021], change "inside of" to ---inside an---.  
In [0024], insert ---the--- before "electric propulsor".
In [0028], change "this type of electric capacitors" to ---this type of electric capacitor---.  Insert ---the--- before "left-hand rule". 
In [0030], insert ---the--- before "left-hand rule". 
In [0033], change "not-rectangular" to ---non-rectangular---.
Appropriate correction is required.

Claim Objections
Claims 1-5 are objected to because of the following informalities:   
The claims contain numerous grammar errors.  For example, in claim 1, line 1, change “propulsor” to ---propulsive---.  On line 2, insert ---an--- before “electric capacitor”.  
In claim 2, insert “The” after ---2.---, and make similar changes to claims 3-5.  Delete “which is different” phrases in claims 2-5.  
Claims 3-5 contain similar grammar errors.  
The noted objections are not a complete list.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With reference to the drawing, [0027]-[0028] describe an electric propulsor operating in the following way: 
“For operation of the electric propulsor, shown in the drawing, it is necessary, firstly, to supply electrical voltage, respectively, to insulated plates 4, 5 and 6 of three electric capacitors 1, 2 and 3, at the flat plates of which permanent electric charges with "+" or "-" sign are formed, and, secondly, to put flat plates 4, 5 and 6 in reciprocal motion with the use, for example, of crankshaft (not shown). In this variant of the electric propulsor, the value of thrust F and its mechanical moment can be controlled, for example, by regulating value of electric charge at flat plates of said three electric capacitors, velocities of the flat plate movement, change of the distance between the plates, change of spatial attitude of the electric capacitors, etc. 
For example, when electric charge at all plates 5 of electric capacitor 2, located in the center, changes, thrust will change its sign as well. This type of electric capacitors, during reciprocal movement of electric charges, generates magnetic field which is used 

    PNG
    media_image1.png
    632
    532
    media_image1.png
    Greyscale

	But, it is not clear how a thrust force F is generated on the first and third capacitors since the electric field across the plates is continuous and steady, i.e., there is no magnetic field produced. There is no description of use of a time-varying alternating (ac) current across the plates of a capacitor, for instance. Rather, [0031]-[0032] suggests that movement of the charged plates produces an alternating current in the capacitor:  
“…Thrust of the electric propulsor is determined by total alternating current which is excited by movement of the electric charges in each electric capacitor. It is possible to excite electric charge of the order of 1 C at each square meter of each plate (left and right of it) (J. Burfoot, G. Taylor. Polar dielectrics and their applications. M.: Mir, 1981, page 44, 191)--reference [2]. If one centimeter can house, for example, four plates (it is easy to achieve), then one meter can house 400 of them with common electric charge in one cubic meter equal to 1 Cx400=400 C. 
maximum alternating current (passing through cross section of 1 square meter), excited in this capacitor, will be equal to 400x300=120 000 A. Such alternating current of electric capacitor 2, located in the center, will excite magnetic field (acting on two adjacent electric capacitors 1 and 3 with similar electric currents) which is sufficient for industrial application of the electric propulsor, for example, for moving space apparatus.” 

	Put another way, the magnetic field produced above a top plate of a capacitor (μoK/2) cancels the magnetic field produced below the bottom plate of the capacitor (-μoK/2), i.e., the field have same magnitude but opposite direction.  Therefore, it is not clear how a Lorentz force F is produced.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	In claim 1, it is not clear if “insulated conductive plates” and “charged plates” refer to the same plates.  Further, recitation “each containing two or more insulated conductive plates one or more charged plates” is indefinite because it suggests of the “two or more insulated conductive plates” that one plate does not necessarily reciprocate even though the other one does.  Recitations “wherein each electric capacitor is adapted to reciprocal movement of one or more charged plates” and “two or any two adjacent electric capacitors are adapted to reciprocal movement of plates of one electric capacitor in longitudinal direction - toward another electric capacitor and backward, while the other electric capacitor is adapted to reciprocal movement of plates in direction which is transverse to direction of movement of plates of the first, out of two, electric capacitor” are vague and indefinite in scope because it is unclear which capacitors and/or plates are referenced in the various phrases.  For instance, it is unclear in what way “each electric capacitor is adapted to reciprocal movement of one or more charged plates” when “two or more…plates for[m an] electric capacitor”.  Also, the passive voice “are adapted to reciprocal movement”, “velocities of their movement” and “in such a manner that instants of time, when sign of movement velocity changes” phrases are vague and clumsy formulations, and “at that, all electric capacitors are made in such a manner that instants of time, when sign of movement velocity changes, coincide for all the plates” makes no sense.  
	In claim 2, “two electric capacitors with flat plates and is adapted to reciprocal movement of each plate in its plane” is indefinite because “it” lacks clear basis.  Further, it is not clear how this further distinguishes “two or any two adjacent electric capacitors are adapted to reciprocal movement of plates of one electric capacitor in longitudinal direction” recited in claim 1 when “plates” are taken as inherently “flat”.   
	In claim 3, “…	wherein the first and third electric capacitors are adapted to reciprocal movement of flat plates, each in its plane, in longitudinal direction to the row - toward the second electric capacitor and backward, while the second electric capacitor is adapted to reciprocal movement of flat plates, each in its plane, in direction transverse to the row” is vague and indefinite.    
	In claim 4, “wherein the first and third electric capacitors are adapted to reciprocal movement of flat plates, each in its plane, in direction transverse to the row” and “the second electric capacitor is adapted to reciprocal movement of flat plates, each in its plane, in longitudinal direction to the row - toward the first electric capacitor and backward or, which is all the same, toward the third electric capacitor and backward” are vague and indefinite.  
	In claim 5, “the first group” lacks antecedent basis.  Further, 
“…more than three electric capacitors, aligned in a row so that located through one electric capacitors of the first group are adapted to reciprocal movement of flat plates, each in its plane, in longitudinal direction to the9 row, and electric capacitors of the second group, arranged between them, are adapted to reciprocal movement of flat plates, each in its plane, in direction transverse to the row” is unclear structurally and “wherein, separately in the first group and, similarly, separately in the second group, in transition from one electric capacitor to the successive one, velocity signs of equally charged plates alter” makes no sense.  
 
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832